                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHANNA CRUZ,                             :
    Plaintiff,                            :
                                          :
       v.                                 :       CIVIL ACTION NO. 19-cv-2515
                                          :
COMMISSIONER OF SOCIAL                    :
SECURITY,                                 :
    Defendant.                            :

                                        ORDER

       AND NOW, this 12th day of November, 2019, upon consideration of Ms. Cruz’s

Brief in Response to Order (Doc. No. 12), it is

                                           ORDERED

As follows:

   1. This action is DISMISSED without prejudice for failure to pay the filing fee. See

       Fed. R. Civ. P. 41(b).

   2. The Clerk of Courts shall mark this case CLOSED for all purposes including

       statistics.




                                              _s/Richard A. Lloret_____________
                                              RICHARD A. LLORET
                                              U.S. Magistrate Judge
